Name: Commission Regulation (EEC) No 3724/87 of 11 December 1987 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  agricultural structures and production;  trade policy;  trade
 Date Published: nan

 No L 349/38 Official Journal of the European Communities 12. 12. 87 COMMISSION REGULATION (EEC) No 3724/87 of 11 December 1987 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2998/87 (2) and in particular Article 6 (7) thereof, Whereas Article 5 (4) (e) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 2687/87 (4), specifies certain forms of wording to be used on the packaging of butter offered for intervention ; whereas these forms of wording, the purpose of which is to indicate the type of butter being offered, must be made more explicit ; whereas the said Article 5 (4) (e) should therefore be amended ; Whereas Title III of Regulation (EEC) No 685/69, provides for the detailed rules of application for the system of private storage aid for butter or cream ; whereas Article 23 (4) (f) of that Regulation provides for certain information to be marked on butter packaging ; whereas the references to that information must be adopted following the amendment to Council Regulation (EEC) No 985/68 0 by Regulation (EEC) No 3466/87 (*) ; Article 1 Regulation (EEC) No 685/69 is amended as follows : 1 . Article 5 (4) (e) is replaced by the following : '(e) the words "sweet cream" if the aqueous phase of the butter has the corresponding pH, or "salted" if the butter corresponds to the specification given in Article 2 of Regulation (EEC) No 1897/87.' 2. Article 23 (4) (f) is replaced by the following : '(f) the words "sweet cream butter" in the case of butter as referred to in Article 1 (3) (a) (bb) of Regulation (EEC) No 985/68 or the words "sweet cream salted butter" in the case of butter as referred to in the second subparagraph of Article 8 (4) of that Regulation.' 3 . The following Article 26a is inserted : 'Article 26a 1 . As regards butter and by way of a derogation from Article 24 ( 1 ), on the expiry of a period of contractual storage of 90 days, the storer may release from storage all or part of the quantities under contract but at least 1 000 kilograms, or failing that, the whole quantity remaining under contract provided that within 60 days following its release from storage, the butter, as such or after processing into butteroil :  has left the customs territory of the Community,  has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730/79, or  has been placed in a victualling warehouse approved pursuant to Article 26 of Regulation (EEC) No 2730/79 . The storer shall inform the intervention agency thereof at least two working days before the commencement of stock release operations, indicating the quantities intended for export. Whereas, in view of the trend of the Community market and of export possibilities, provision should be made for the possibility of reducing the storage period where butter released from storage is intended to be exported as such or after processing into butteroil ; whereas evidence that the butter has been exported must be provided as in the case of refunds, pursuant to Commission Regulation (EEC) No 2730/79 Q, as last amended by Regulation EEC) No 1 1 80/87 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 285, 8 . 10 . 1987, p. 1 . 3) OJ No L 90, 15 . 4. 1969, p. 12. 4) OJ No L 254, 5 . 9 . 1987, p. 14. 0 OJ No L 169, 18 . 7. 1968 , p. 1 . j OJ No L 329, 20 . 11 . 1987, p. 8 . ^ OJ No L 317, 12. 12 . 1979, p. 1 . 8 OJ No L 113, 30 . 4. 1987, p. 27 . 12. 12. 87 Official Journal of the European Communities No L 349/39 2. In the case referred to in paragraph 1 : (a) evidence of export shall be provided as in the case of refunds, pursuant to the provisions of Regulation (EEC) No 2730/79 ; (b) the amount of the aid shall be reduced in propor ­ tion to the reduction in the period of storage ; (c) if the time limit of 60 days is not complied with, the amount of the aid for the quantity in question shall be reduced by 15 %, and by an additional 5 % in respect of the part remaining per day by which the 60-day period is exceeded ; (d) by way of a derogation from Article 24 (5), the security referred to in paragraph 4 of that Article shall be released once evidence of export is provided pursuant to the provisions of (a), minus an amount corresponding to the reduction in the aid as referred to.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President